Title: To George Washington from Major General William Heath, 24 October 1779
From: Heath, William
To: Washington, George


        
          Mandevilles [Dutchess County, N.Y.]Octr 24th 1779.
          Dear General
        
        Colonel Bradley who marched with a Detachment from the Connecticut Line on the 21st Instant to the New Bridge on

Croten River returned to Camp this morning, He informs me that the Fields and meadows from Pecks kill as far as he went are Clothed with Forage, & even the roads abound with good feed. we have in this Quarter for months past been forageing from the Barns at Twenty miles Distance and upwards and are daily Consumeing that Forage the want of which will [be] Severely felt the approaching winter. whilst that which is now in the Fields Unless Soon Secured, will become Frostbitten and lost, I therefore beg leave to Submit to your Excellencys Consideration, the propriety and expediency of the Connecticut Line moving lower down, as thereby a great expence in forage may be Saved, and the Horses be in much better Condition for Service—In this representation I think it my duty also to observed, that the Inhabitants, who fled from their habitations on the approach of the Enemy, and drove off their Cattle, are, now returning, with them, and Such as Sent off their Cattle but remained at their Houses, are driving their Cattle down again. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      